Citation Nr: 1244179	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-10 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than April 4, 2001, for the grant of a 100 percent evaluation for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 7, 1999, for the grant of a total rating for compensation purposes based on individual unemployability (TDIU). 

3.  Whether a Substantive Appeal (VA Form 9 or equivalent) was timely filed in response to a July 2010 Statement of the Case (SOC) denying the Veteran's motion to revise a May 8,1992, rating decision that denied a 100 percent evaluation for posttraumatic stress disorder (PTSD) on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In a June 2001 rating decision, the RO increased the evaluation of the Veteran's service-connected PTSD to 100 percent, effective April 4, 2001.  In a September 2001 rating decision the RO granted entitlement to a TDIU, effective June 7, 1999, through April 3, 2001.  

The Board notes that the appellant has also filed claims for revision of May 8, 1992, August 22, 1994, and January 22, 1997, rating decisions based upon clear and unmistakable error (CUE).  See January 2008 correspondence.  In a November 2008 rating decision the RO denied these claims and in October 2009 the appellant expressed disagreement with only the determination of whether there was CUE in a May 8, 1992 rating decision.  In July 2010, a Statement of the Case (SOC) was issued only on the issue of CUE in the May 8, 1992 rating decision.  Accordingly, these issues are not before the Board, despite counsel's August 2011 and October 2012 argument on these issues.  The filing of a timely Notice of Disagreement (NOD), unlike the filing of a Substantive Appeal, is mandatory.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).




FINDINGS OF FACT

1.  In a May 1992 rating decision, the RO granted entitlement to service connection for PTSD with a 10 percent evaluation effective February 12, 1992, and the Veteran did not appeal this determination.  

2.  In an August 1994 rating decision, the RO continued a 10 percent evaluation for the Veteran's PTSD and he did not appeal this determination. 

3.  In a January 1997 rating decision, the RO increased the evaluation of the Veteran's service connected PTSD to 50 percent, effective September 9, 1996, and he did not appeal this determination.  

4.  The Veteran's claim for an increased evaluation for service-connected PTSD was received by VA on June 7, 1999; it became factually ascertainable that an increase in disability demonstrating total occupational and social impairment had occurred on May 18, 1999, and not prior to that date.  

5.  As the Veteran's PTSD has been found to warrant a 100 percent schedular evaluation since May 18, 1999, the earliest date that it became factually ascertainable that an increase had occurred, there is no longer a controversy as to the question of the Veteran's entitlement to TDIU throughout the relevant period.

6.  On July 15, 2010, the RO mailed the Veteran a Statement of the Case (SOC) addressing the issue of whether there was CUE in the May 8, 1992, rating decision that denied entitlement to an evaluation in excess of 10 percent for PTSD; the attached cover letter informed the Veteran that he had 60 days in which to file a Substantive Appeal.

7.  The Veteran did not file a timely Substantive Appeal as to the issue addressed in the July 2010 SOC.



CONCLUSIONS OF LAW

1.  The RO's May 1992, August 1994 and January 1997 rating decisions that adjudicated the Veteran's claims for increased evaluations of PTSD, to include a TDIU, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The criteria for an effective date of May 18, 1999, but no earlier, are met for the assignment of a 100 percent schedular evaluation for PTSD.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§  3.156, 3.400 (2011).

3.  The issue of entitlement to an earlier effective date for the grant of a TDIU is rendered moot.  38 C.F.R. §§ 3.400, 4.16 (a) (2011).

4.  The Veteran did not file a timely substantive appeal in response to a July 2010 SOC that confirmed a November 2008 rating decision's denial of the Veteran's motion to revise the May 8, 1992, rating decision on the grounds of CUE.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200 , 20.202, 20.302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although the Veteran was arguably not provided adequate pre-adjudicatory notice, he was provided notice of how to substantiate his claims in letters dated in September 2005 and June 2006.  Complete notice was sent in these letters and the claims were subsequently readjudicated in a February 2008 SOC.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service treatment records, VA records, including reports of VA examinations, Social Security Administration (SSA) records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations and obtained medical opinions as to the severity of his PTSD, the only disability involved in the present matter.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met. 38 C.F.R. § 3.159(c)(4).

The question of whether the Veteran submitted a timely Substantive Appeal following the issuance of the July 2010 Statement of the Case (SOC) addressing the issue of whether there was CUE in a May 8, 1992, rating decision that denied entitlement to a 100 percent evaluation for PTSD, is a jurisdictional matter.  The issue of timeliness is governed by the interpretation of law.  In such a case, VAs duty-to-assist and notify the Veteran with respect to his claims pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 has no application.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Veteran and his attorney have been properly notified of the jurisdictional problem and he has been afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Facts and Analysis: Earlier Effective Date Claims

The Veteran seeks an earlier effective date for the award of a 100 percent disability rating for his service-connected PTSD.  Historically, in February 1992 the Veteran filed a formal claim for service connection of PTSD.  In March 1992 the Veteran was provided a VA general medical examination.  In a May 8, 1992, rating decision, service connection for PTSD was granted with a 10 percent evaluation, effective February 12, 1992, the date VA received his claim.  The Veteran did not express any disagreement with this determination.

In August 1994 the Veteran filed for an increased evaluation of his PTSD.  In a rating decision dated August 22, 1994, the RO continued a 10 percent evaluation for PTSD.  The Veteran did not disagree with this determination.  

In September 1996 the Veteran again filed for an increased evaluation of his PTSD.  In December 1996 the Veteran received a VA psychiatric examination.  In a January 22, 1997, rating decision, the RO increased the evaluation of the Veteran's service-connected PTSD to 50 percent.  Again, the Veteran did not express any disagreement with this rating action.

Thereafter, there appears no further communication or evidence regarding PTSD or employment until a May 18, 1999, letter from a VA physician, R.A., M.D.  In this letter, it was related that the Veteran suffered from PTSD and that he had "intrusive, avoidance and autonomic symptoms to meet diagnostic criteria."  The letter further related that as the result of these symptoms, the Veteran was unable to maintain gainful employment and that improvement in the condition was not foreseeable.  
On June 7, 1999, the RO received a claim for an increased evaluation for his service-connected PTSD.  In an August 1999 rating decision, the RO increased the Veteran's PTSD evaluation to 70 percent disabling, effective June 7, 2009.  

In a December 1999 statement the Veteran's wife indicated that the Veteran requested an increased evaluation of his service-connected PTSD and noted that since service the Veteran had had difficulty maintaining full-time employment.  

In January 2000 the Veteran submitted a formal claim for a TDIU.  On his application, the Veteran indicated that he had last worked full-time in January 1986 as a warehouseman.   After that time, he indicated that he had a history of sporadic employment.  

In June 2000 the Veteran was afforded a VA examination.  In a July 2000 rating decision, the RO continued the 70 percent evaluation for PTSD and denied entitlement to a TDIU.  The Veteran expressed disagreement with this determination, claiming that his condition was more severe than it was evaluated.  

Accordingly, on April 4, 2001, the Veteran was afforded another VA psychiatric examination.  In a June 2001 rating decision, the RO increased the evaluation of the Veteran's PTSD to 100 percent, effective April 4, 2001, the date of the VA examination.  

In a September 2001 rating decision, the RO granted entitlement to a TDIU effective June 7, 1999, through April 3, 2001.  A TDIU was not, and could not be, granted thereafter as the TDIU was based solely on the Veteran's single service-connected disability of PTSD.  See Bradley v. Peake, 22 Vet. App. 280 (2008).
In May 2005 the Board addressed whether the Veteran had filed a timely NOD with respect to the effective dates assigned in the June and September 2001 rating decisions.  The Board determined that a timely NOD had been received as to each issue and a SOC was subsequently issued on these issues.  They are now properly before the Board. 

Initially, the Board will address the finality of the rating decisions prior to those giving rise to the present appeal, i.e. the rating decisions of May 1992, August 1994 and January 1997.  In numerous arguments contained within the record, the appellant asserts that these rating decisions are not final.  In particular, counsel asserts that this is so because there was evidence of unemployability due to PTSD of record at the time of those rating decisions and that the claims remained unadjudicated, for both an increased evaluation of PTSD and entitlement to a TDIU.  Counsel also asserts that the claim for a TDIU remained pending as there was no specific adjudication thereof and that VA failed to develop the claims.  See e.g. June 2002 argument from appellant. 

Initially, the Board finds no merit in counsel's argument that the claim for a higher PTSD evaluation remained on appeal.  The claims for were clearly adjudicated in those rating decisions that the Veteran did not appeal.  These ratings are thus obviously final as to the evaluation of PTSD, exclusive of a TDIU.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims (Court) held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought"  has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

A reasonably raised claim remains pending until there is either recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006) and Myers v. Principi, 16 Vet. App. 228, 229 (2002); 38 C.F.R. § 3.160(c) (2011).

In this case, the Veteran argues that a claim for a TDIU was reasonably raised at the time of the May 1992, August 1994 and January 1997 rating decisions and was pending and unadjudicated.  In fact, the Board finds that arguably under Roberson, a claim for a TDIU was reasonably raised by the record by numerous pieces of evidence pertaining to unemployment and unemployability.  At the time of these rating decisions, the Veteran had already made a claim for the highest rating possible for his service-connected PTSD.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that on a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).

A reasonably raised claim remains pending until there is either recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006) and Myers v. Principi, 16 Vet. App. 228, 229 (2002); 38 C.F.R. § 3.160(c) (2010).

In Ingram v. Nicholson, 21 Vet. App. 232 (2007), the Court of Appeals for Veterans Claims (CAVC) noted that it recognized that under some circumstances TDIU may be sought as part of an initial award of disability compensation benefits or as a type of increased-rating claim and that it was reasonable to say that an appellant who received a disability rating that was less than 100% had notice of how his conditions had been rated and had the opportunity to appeal the rating decision.  The CAVC also noted that even if the appellant did not have a clear understanding of TDIU, he did have a clear statement of which disability was being rated and the fact that the Secretary has declared it to be less than 100% disabling.  The CAVC noted that as such, the appellant's ignorance of a particular reason for the denial of a total disability rating did not preclude him from understanding that an appealable decision had been made concerning his claim.  See also Deshotel, 457 F.3d at 1261 ("Where the Veteran files more than one claim with the RO at the same time, and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied."); Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005) (holding that when VA fails to construe the Veteran's pleadings to raise a claim, the error is properly corrected through a CUE motion).  

Along these lines, the Board has considered the recent case of Locklear v. Shinseki, 24 Vet. App. 311 (2011), in which the court noted that the general rule as provided in Ingram did not apply in a case where the Secretary had bifurcated the adjudication of a TDIU from the underlying disability rating.  In the present case the Veteran's claim for a TDIU was never separated from the underlying claim for an increased evaluation of PTSD.  Accordingly, the exception announced in Locklear does not apply and the Board finds that the unappealed rating decisions effectively addressed the Veteran's reasonably raised claim for a TDIU.

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  Regulations also provide that the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(o)(1) (2011).

The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011).   The effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13Vet. App. 449 (2000).
Three possible dates may be assigned depending on the facts of a case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1) (2011)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) (2011)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) (2011)).  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2011). 
With regard to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed, receipt of a VA hospitalization report, a record of VA treatment or hospitalization will be accepted as an informal claim for increased benefits, and the date of such record will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1) (2011); see also 38 C.F.R. § 3.155(a) (2011).

Recently, in Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court vacated and remanded an earlier effective date claim because the Board did not discuss the application of § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 and were NODs.  Buie, Vet. App. at 252.  Essentially, the Court indicated that, because the statements were submitted within one year of the corresponding regional office decision, the Board should have considered whether the statements included the submission of new and material evidence.  Id.  

With respect to the January 1997 rating decision, notice of which was provided to the Veteran via a February 24, 1997, letter, the Board has of course considered whether "new and material" evidence was received within the appeal period, i.e. through February 24, 1998.  Nevertheless, in reviewing the record, the Board finds that no evidence, including any statements, were received by the Veteran within the appeal period.  Thus, the provisions of 38 C.F.R. § 3.156(b) are unavailing.  

As noted above, there appears no further communication or evidence regarding PTSD or employment until the May 18, 1999, letter from the VA physician.  Following this letter, the Veteran filed his claim for an increased evaluation in June 1999, as noted above. 

Despite the finality of the prior rating decisions and the unavailability of the provisions of 38 C.F.R. § 3.156(b), the Board has considered whether an effective date could be warranted within the year prior to the date of claim, largely based upon the May 18, 1999, letter that was constructively in VA's possession.  

Despite the relatively bare nature of the May 1999 letter, the Board finds that the Veteran's PTSD appeared to be indicative of total occupational and social impairment at that time.  The Board notes that although the Veteran did not exhibit grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, the VA physician noted that the Veteran's psychiatric illness included intrusive, avoidance and autonomic symptoms, and indicated grossly inappropriate behavior through conflict.

A 70 percent disability evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).
The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

In this case, the Board finds that the Veteran's symptoms demonstrated in the May 18, 1998, letter exceed the criteria for the 70 percent disability evaluation and more nearly approximate total occupational and social impairment.  As noted previously, an effective date of any increase cannot precede the date of the receipt of the claim, unless it is factually ascertainable that an increase in disability had occurred during the preceding year.

In this case, as the receipt of the claim was on July 7, 1999, the effective date could not precede July 7, 1998.  The evidence indicates that it became factually ascertainable that an increase in disability had occurred as early as May 18, 1999.  See 38 C.F.R. § 3.400(o)(2) (2011).  A preponderance of the evidence is against an effective date prior thereto, because, based upon the above analysis, a claim for increase was not filed prior to July 7, 1999, and it is not factually ascertainable that an increase in the Veteran's schizophrenia occurred until May 18, 1999.  Accordingly, a 100 percent evaluation is warranted effective May 18, 1999, the date of the VA letter indicating total occupational impairment.  

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

As noted above, the effective date rules for increased compensation apply to a TDIU claim.  Hurd, supra.  As noted above, within the year prior to the date the Veteran filed his claim, VA was in possession of a May 18, 1999, letter demonstrating total occupational and social impairment due to service-connected PTSD.  However, there appears no other such evidence prior thereto within this period.  Accordingly, as there is no evidence dated prior to this date and within the applicable period, May 18, 1999, is the earliest that it could be said that a factually ascertainable increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Although it is not categorically true that assignment of a total schedular rating renders a TDIU claim moot, see Bradley v. Peake, 22 Vet. App. 280 (2008), given that the TDIU in this case was raised only in the context of the PTSD claim, the Board finds that the assignment of a total schedular evaluation for the PTSD effective May 18, 1999, renders the claim for an earlier assignment of a TDIU moot.  As noted above, no TDIU claim remained pending and unadjudicated, as counsel asserts, until this time.  Id.  

Facts and Analysis: Timeliness of Substantive Appeal as to the July 2010 SOC Denying the Veteran's Motion to revise a May 8, 1992, Rating Decision on the Grounds of CUE

In January 2008 the Veteran's attorney filed motions for revision of rating decisions dated May 8, 1992, August 22, 1994, and January 17, 1997, on the basis of CUE.  In a November 5, 2008, rating decision, sent to the Veteran on December 1, 2008, the RO denied the Veteran's CUE motions for each rating decision.  In a communication received by VA on October 7, 2009, the Veteran's attorney submitted a NOD on "[r]evision of the VA's May 8, 1992[,] rating decision based on [CUE]."  Accordingly, on July 15, 2010, the RO mailed the Veteran and his attorney a SOC addressing this sole issue.  Thereafter, no communication from the Veteran or his attorney addressing this issue was received by VA until September 7, 2011, which has been construed as a Substantive Appeal.  Accordingly, in a June 20, 2012, letter, the Board notified the Veteran and his attorney that it was considering dismissing the appeal for failure to file a Substantive Appeal in a timely fashion. 

In an August 16, 2012, communication the Veteran's attorney submitted argument in an attempt to clarify "the procedural history" of the Veteran's motion for revision of the May 8, 1992, on the grounds of CUE.  In particular, the Veteran's attorney alleged that neither he nor the Veteran received a copy of the July 2010 SOC and submitted a sworn affidavit to this effect.  This is the appellant's sole assertion as to whether a timely Substantive Appeal was filed. 

On September 17, 2012, in response to Attorney Carpenter's request, provided he and the Veteran a copy of the July 2010 SOC.  On October 5, 2012, the Board received a communication from the Veteran, through his attorney, in response to the SOC and which the appellant now asserts qualifies as a timely filed Substantive Appeal related to the September 2012 "reissuance" of the SOC.  

A review of the correspondence from VA to both the Veteran and his attorney shows that the July 2010 SOC was mailed to the Veteran's last address of record and that Attorney Carpenter was copied on this communication.  The July 2010 SOC was not returned as undeliverable.  In fact, none of the correspondence addressing this issue was returned as undeliverable.  The Veteran's attorney asks that the Board accept the sworn statement as sufficient evidence to essentially toll the time period for filing a Substantive Appeal.  

An appeal to the Board consists of a timely filed NOD in writing and, after a SOC has been furnished, a timely filed Substantive Appeal (e.g., a VA Form 9 or equivalent).  38 C.F.R. § 20.200 (2011).

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202 (2011).  As a general rule, a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) (West 2002); 38 C.F.R. § 20.302 (2011).  If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d).  Once an RO's decision becomes final, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.

An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303 (2011).  Except in cases where the submission of additional evidence requires the issuance of a Supplemental Statement of the Case (SSOC) pursuant to 38 C.F.R. § 19.31 (2011), the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  38 C.F.R. §§ 20.303(b), 20.304 (2011).

When the Rules require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed. In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  38 C.F.R. § 20.305, 20.306.

The United States Court of Appeals for Veterans Claims (Court) has held that the formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme requiring the filing of both a notice of disagreement and formal appeal.  When an appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the Substantive Appeal, he or she is statutorily barred from appealing the decision of the agency of original jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy of response shall be determined by the Board.  See also Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a NOD, SOC, and VA Form 9 [Substantive Appeal], the Board is not required, and in fact, has no authority, to decide the claim).  See also Bowles v. Russell, 551 U.S. 205 (2007) (holding that jurisdictional time periods for taking an appeal may not be extended for equitable reasons).

There is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  Therefore, it must be presumed that the U.S. Postal Service and VA properly discharged their official duties by properly handling mail and claims submitted by the Veteran.  Statements made by a veteran are not the type of clear evidence to the contrary, which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

There is no such clear evidence to the contrary to rebut the presumption of regularity in this case.  It is acknowledged that the Veteran and his attorney have sworn that they did not receive the July 2010 SOC and thus the fault for his failure to timely file a Substantive Appeal lies solely with VA and the U.S. Postal Service.  However, such a claim is insufficient to rebut the presumption of regularity where, otherwise, there is no indication that the July 2010 SOC was not mailed and received, e.g. returned to VA as undeliverable.  He has not submitted any documentation or argument, other than a sworn statement of non-receipt of the July 2010 SOC, that could serve to rebut the presumption of regularity by clear evidence to the contrary.  In sum, the affidavit of non-receipt, standing alone, cannot rebut the presumption.  Id.

In reaching this conclusion, the Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the Court found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a Substantive Appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely Substantive Appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the Substantive Appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

However, in the present case, the RO has not taken any action to indicate to the Veteran that such issue was on appeal, therefore, the requirement that there be a Substantive Appeal is not waived.  The facts of this case are clearly distinguished from the Court's holding in Percy, because in this appeal the Veteran was not misled by actions on the part of VA into believing that he had perfected an appeal as to this issue.  Because the Veteran did not perfect a timely appeal, the appeal must be dismissed.  .


ORDER

Entitlement to an effective date of May 18, 1999, for the grant of a 100 percent evaluation for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

The claim of entitlement to an effective date earlier than June 7, 1999, for the grant of a TDIU is dismissed.

As a timely Substantive Appeal was not filed with regard to a July 2010 SOC addressing the denial of the Veteran's motion to revise a May 8,1992, rating decision that denied a 100 percent evaluation for PTSD on the basis of CUE, the appeal of the denial of this motion is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


